DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/295,313 filed on November 4, 2021.  Claims 1 to 27 are currently pending with the application.
	
Claim Objections
Claims 1, 2, 6, 8, 10, 11, 15, 17, 19, 20, 24, and 26 are objected to because of the following informalities:  
Claim 1 recites “by a number of processors” in lines 4 and 8, and for purposes of clarity, should recite “by the number of processors”.  
Claim 1 further recites “the number of heterogeneous external directories” in line 9.  For purposes of clarity and consistency in the claim terminology, and in view of claim amendments, it should read “the number of third party heterogeneous external directories”.  Same rationale applies to claims 10 and 19.
Claims 2, 6, 8, 11, 15, 17, 20, 24, and 26 recite “the number of external directories”.  For purposes of clarity and consistency in the claim terminology, and in view of claim amendments, they should read “the number of third party heterogeneous external directories”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 3, 7 to 12, 16 to 21, and 25 to 27 are rejected under 35 U.S.C. 103 as being unpatentable over Luthra et al. (U.S. Patent No. 8,706,692) hereinafter Luthra, and further in view of Clare et al. (U.S. Publication No. 2005/0096048) hereinafter Clare.
	As to claim 1:
	Luthra discloses:
A computer-implemented method for managing enterprise data [Column 4, lines 1 to 11 teach combining, changing, and properly routing information from disparate sources of infrastructure data, such as a Human Resource Management System, directory services, facilities management system, data security system, etc.; Column 7, line 37 teaches a corporate infrastructure management system (“CIMS”)], the method comprising: 
creating, by a number of processors, a human resources (HR) database [Column 6, lines 35 to 39 teaches a human resources database that stores employee statuses, where a human resources administrator may update the database to reflect a new employee hire or the termination ; 
creating, by a number of processors, an interface in communication with the HR database and a number of third party heterogeneous external directories [Column 7, lines 35 to 39 teach corporate infrastructure management system provides clients with functionality to manage, update, and access the disparate databases across various platforms; Column 8, lines 27 to 39 teach CMS allows scalability, and provides a centralized infrastructure that ensures that business applications are separate from infrastructure sources, and that no users and clients can access the directory services directly, while associating data among the multitude of infrastructure sources, hence, an interface in communication with the databases (including the human resources database), and third party heterogeneous directories; Column 10, line 1 teaches CIMS interface can store information about resources within the directories, and further lines 10 to 20 teach the interface (CIMS) can create and store information about different account types required to run an organization, such as an employee account and a functional account, where an employee account is one that is used by an employee and maps directly to a record in the employee database, in other words, the interface is in communication with the HR database, and external directories; Column 12, lines 6 to 13 teach routing requests, and accessing internal data stores and external system resources outside of CIMS], wherein each external directory has a respective protocol that differs from protocols of other third party heterogenous external directories [Column 8, lines 11 to 17 teach CIMS is open to multiple platforms and formats, enabling the integration of disparate systems in a scalable manner, where many third party and vendor systems uses their own platforms and formats, therefore, each external directory has a respective protocol; Column 11, lines 3 to 16 teach the interface can receive SOAP, HTTP, and Queue requests, and requests in a proprietary protocol, and as a result, it is able to communicate with various clients operating on various platforms, hence, ; and 
managing and synchronizing, by a number of processors, user data through the interface across the number of heterogeneous external directories [Column 8, lines 40 to 53 teach maintaining and synchronizing user data through the interface (CIMS) across the multiple domains and directory servers; Column 10, lines 46 to 59 teach managing and synchronizing data through the interface, across external directories; Column 13, lines 40 to 44 teach CIMS can aggregate, enrich, relate, and arrange infrastructure information from disparate sources, and enhance cross-domain membership], wherein the interface serves as a proxy for requests between the external directories and the HR database [Column 11, lines 61 to 62 teaches all requests passing through CIMS are proxied; Column 15, lines 52 to 53 teach the interface acts as a layer between the directory services and a business application], wherein the interface maintains authorization credentials with the external directories [Column 10, lines 1 to 9 teach the CIMS interface can store information about resources within the directories, and map user access credentials to resources, in other words, maintaining authorization credentials with the directories; Column 16, lines 7 to 12 teach CIMS manage credential data across directory services or third party systems].
	Luthra does not appear to expressly disclose a lightweight directory access protocol (LDAP) interface.
	Clare discloses:
a lightweight directory access protocol (LDAP) interface [Paragraph 0008 teaches a Lightweight Directory Access Protocol (LDAP) interface interfaces the third-party network with the computer system; Paragraph 0072 teaches Fig. 4B illustrates the third party linked with a computer system via an LDAP interface].


As to claim 2:
	Luthra further discloses:
user data is maintained and synchronized across the number of external directories according to business logic-specified directory tools associated with the number of external directories [Column 11, lines 3 to 16 teach the interface can receive SOAP, HTTP, and Queue requests, and requests in a proprietary protocol, and as a result, it is able to communicate with various clients operating on various platforms, in other words, managing the data across external directories and clients based on each respective directory tools, platforms, and protocols; Column 12, lines 6 to 13 teach routing requests, and accessing internal data stores and external system resources outside of CIMS, using SOAP, messaging queues, ASDI, LDAP, etc.].

As to claim 3:
	Luthra discloses:
the interface serves as a system of record data source [Column 16, lines 57 to 64 teach CIMS interface introduces the concept of an “enterprise” golden source single system, which .
Luthra does not appear to expressly disclose an LDAP interface.
	Clare discloses:
an LDAP interface [Paragraph 0008 teaches a Lightweight Directory Access Protocol (LDAP) interface interfaces the third-party network with the computer system; Paragraph 0072 teaches Fig. 4B illustrates the third party linked with a computer system via an LDAP interface].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Luthra, by incorporating an LDAP interface, as taught by Clare [Paragraph 0008, 0072], because both applications are directed to management and maintenance of user authentication credentials; incorporating an LDAP interface in communication with third party networks provides a simpler connection to the third party network and service providers networks (See Clare Para [0072]).

As to claim 7:
	Luthra discloses:
the interface maintains the authorization credentials with the external directories on an on-demand basis [Column 9, lines 23 to 27 teach CIMS interface passes along updates as necessary so that related systems reflect the changes made to the infrastructure local data store, by reconciling the required state versus the actual state, where reconciliation can occur on command or on a periodic basis, therefore, maintaining the authorization credentials with the external directories can occur on an on-demand basis (on command)].
Luthra does not appear to expressly disclose an LDAP interface.

an LDAP interface [Paragraph 0008 teaches a Lightweight Directory Access Protocol (LDAP) interface interfaces the third-party network with the computer system; Paragraph 0072 teaches Fig. 4B illustrates the third party linked with a computer system via an LDAP interface].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Luthra, by incorporating an LDAP interface, as taught by Clare [Paragraph 0008, 0072], because both applications are directed to management and maintenance of user authentication credentials; incorporating an LDAP interface in communication with third party networks provides a simpler connection to the third party network and service providers networks (See Clare Para [0072]).

As to claim 8:
	Luthra discloses:
the interface provides a protocol transition between the HR database and the number of external directories [Column 11, lines 1 to 16 teach CIMS interface employs a multi-tier system to collect the data, aggregate the data from different sources, report, and change the data, where the interface can receive SOAP, HTTP, Queue requests, and requests in a proprietary protocol, and therefore, is able to communicate with various clients operating on various platforms, in other words, can manage, and transition between different protocols; Column 12, lines 6 to 13 teach managing and routing read and write requests from internal data sources and external data stores and systems, where systems external to the interface can be accessed using SOAP, messaging queues, ADSI, LDAP, etc., in other words, has the ability to transition between differing protocols].
Luthra does not appear to expressly disclose an LDAP interface.

an LDAP interface [Paragraph 0008 teaches a Lightweight Directory Access Protocol (LDAP) interface interfaces the third-party network with the computer system; Paragraph 0072 teaches Fig. 4B illustrates the third party linked with a computer system via an LDAP interface].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Luthra, by incorporating an LDAP interface, as taught by Clare [Paragraph 0008, 0072], because both applications are directed to management and maintenance of user authentication credentials; incorporating an LDAP interface in communication with third party networks provides a simpler connection to the third party network and service providers networks (See Clare Para [0072]).

As to claim 9:
	Luthra discloses:
a user comprises one of: an individual user; an organization; or a team of individuals [Column 6, lines 36 to 37 teach human resources database that stores employee statuses; Column 13, lines 5 to 10 teach group memberships, including a user account membership of a group, and nested relationships where a group can be a member of other groups].

As to claim 10:
	Luthra discloses:
A system for managing enterprise data, the system comprising: a bus system; a storage device connected to the bus system, wherein the storage device stores program instructions; and a number of processors connected to the bus system, wherein the number of processors execute the program instructions to: 
create a human resources (HR) database [Column 6, lines 35 to 39 teaches a human resources database that stores employee statuses, where a human resources administrator may update the database to reflect a new employee hire or the termination of an employee; Column 12, lines 31 to 33 teach human resources database is updated with the employee’s status as terminated]; 
create an interface in communication with the HR database and a number of third party heterogeneous external directories [Column 7, lines 35 to 39 teach corporate infrastructure management system provides clients with functionality to manage, update, and access the disparate databases across various platforms; Column 8, lines 27 to 39 teach CMS allows scalability, and provides a centralized infrastructure that ensures that business applications are separate from infrastructure sources, and that no users and clients can access the directory services directly, while associating data among the multitude of infrastructure sources, hence, an interface in communication with the databases (including the human resources database), and third party heterogeneous directories; Column 10, line 1 teaches CIMS interface can store information about resources within the directories, and further lines 10 to 20 teach the interface (CIMS) can create and store information about different account types required to run an organization, such as an employee account and a functional account, where an employee account is one that is used by an employee and maps directly to a record in the employee database, in other words, the interface is in communication with the HR database, and external directories; Column 12, lines 6 to 13 teach routing requests, and accessing internal data stores and external system resources outside of CIMS], wherein each external directory has a respective protocol that differs from protocols of other third party heterogenous external directories [Column 8, lines 11 to 17 teach CIMS is open to multiple platforms and formats, enabling the integration of disparate systems in a scalable manner, ; and 
manage and synchronize associate identity data through the interface across the number of heterogeneous external directories [Column 8, lines 40 to 53 teach maintaining and synchronizing user data through the interface (CIMS) across the multiple domains and directory servers; Column 10, lines 46 to 59 teach managing and synchronizing data through the interface, across external directories; Column 13, lines 40 to 44 teach CIMS can aggregate, enrich, relate, and arrange infrastructure information from disparate sources, and enhance cross-domain membership], wherein the interface serves as a proxy for requests between the external directories and the HR database [Column 11, lines 61 to 62 teaches all requests passing through CIMS are proxied; Column 15, lines 52 to 53 teach the interface acts as a layer between the directory services and a business application], wherein the interface maintains authorization credentials with the external directories [Column 10, lines 1 to 9 teach the CIMS interface can store information about resources within the directories, and map user access credentials to resources, in other words, maintaining authorization credentials with the directories; Column 16, lines 7 to 12 teach CIMS manage credential data across directory services or third party systems].
	Luthra does not appear to expressly disclose a lightweight directory access protocol (LDAP) interface.
	Clare discloses:
a lightweight directory access protocol (LDAP) interface [Paragraph 0008 teaches a Lightweight Directory Access Protocol (LDAP) interface interfaces the third-party network with the computer system; Paragraph 0072 teaches Fig. 4B illustrates the third party linked with a computer system via an LDAP interface].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Luthra, by incorporating a lightweight directory access protocol (LDAP) interface, as taught by Clare [Paragraph 0008, 0072], because both applications are directed to management and maintenance of user authentication credentials; incorporating an LDAP interface in communication with third party networks provides a simpler connection to the third party network and service providers networks (See Clare Para [0072]).

As to claim 11:
	Luthra discloses:
user data is maintained and synchronized across the number of external directories according to business logic-specified directory tools associated with the number of external directories [Column 11, lines 3 to 16 teach the interface can receive SOAP, HTTP, and Queue requests, and requests in a proprietary protocol, and as a result, it is able to communicate with various clients operating on various platforms, in other words, managing the data across external directories and clients based on each respective directory tools, platforms, and protocols; Column 12, lines 6 to 13 teach routing requests, and accessing internal data stores and external system resources outside of CIMS, using SOAP, messaging queues, ASDI, LDAP, etc.].



	Luthra discloses:
the interface serves as a system of record data source [Column 16, lines 57 to 64 teach CIMS interface introduces the concept of an “enterprise” golden source single system, which provides access to authoritative sources of information as well as executing change against the underlying sources, therefore, a system of record data source].
Luthra does not appear to expressly disclose an LDAP interface.
	Clare discloses:
an LDAP interface [Paragraph 0008 teaches a Lightweight Directory Access Protocol (LDAP) interface interfaces the third-party network with the computer system; Paragraph 0072 teaches Fig. 4B illustrates the third party linked with a computer system via an LDAP interface].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Luthra, by incorporating an LDAP interface, as taught by Clare [Paragraph 0008, 0072], because both applications are directed to management and maintenance of user authentication credentials; incorporating an LDAP interface in communication with third party networks provides a simpler connection to the third party network and service providers networks (See Clare Para [0072]).

As to claim 16:
	Luthra discloses:
the interface maintains the authorization credentials with the external directories on an on-demand basis [Column 9, lines 23 to 27 teach CIMS interface passes along updates as necessary so that related systems reflect the changes made to the infrastructure local data store, by .
Luthra does not appear to expressly disclose an LDAP interface.
	Clare discloses:
an LDAP interface [Paragraph 0008 teaches a Lightweight Directory Access Protocol (LDAP) interface interfaces the third-party network with the computer system; Paragraph 0072 teaches Fig. 4B illustrates the third party linked with a computer system via an LDAP interface].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Luthra, by incorporating an LDAP interface, as taught by Clare [Paragraph 0008, 0072], because both applications are directed to management and maintenance of user authentication credentials; incorporating an LDAP interface in communication with third party networks provides a simpler connection to the third party network and service providers networks (See Clare Para [0072]).

As to claim 17:
	Luthra discloses:
the LDAP interface provides a protocol transition between the HR database and the number of external directories [Column 11, lines 1 to 16 teach CIMS interface employs a multi-tier system to collect the data, aggregate the data from different sources, report, and change the data, where the interface can receive SOAP, HTTP, Queue requests, and requests in a proprietary protocol, and therefore, is able to communicate with various clients operating on various platforms, in other words, can manage, and transition between different protocols; Column 12, lines 6 to 13 .
Luthra does not appear to expressly disclose an LDAP interface.
	Clare discloses:
an LDAP interface [Paragraph 0008 teaches a Lightweight Directory Access Protocol (LDAP) interface interfaces the third-party network with the computer system; Paragraph 0072 teaches Fig. 4B illustrates the third party linked with a computer system via an LDAP interface].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Luthra, by incorporating an LDAP interface, as taught by Clare [Paragraph 0008, 0072], because both applications are directed to management and maintenance of user authentication credentials; incorporating an LDAP interface in communication with third party networks provides a simpler connection to the third party network and service providers networks (See Clare Para [0072]).

As to claim 18:
	Luthra discloses:
a user comprises one of: an individual user; an organization; or a team of individuals [Column 6, lines 36 to 37 teach human resources database that stores employee statuses; Column 13, lines 5 to 10 teach group memberships, including a user account membership of a group, and nested relationships where a group can be a member of other groups].



	Luthra discloses:
A computer program product for managing enterprise data, the computer program product comprising: a non-volatile computer readable storage medium having program instructions embodied therewith, the program instructions executable by a number of processors to cause the computer to perform the steps of:
creating a human resources (HR) database [Column 6, lines 35 to 39 teaches a human resources database that stores employee statuses, where a human resources administrator may update the database to reflect a new employee hire or the termination of an employee; Column 12, lines 31 to 33 teach human resources database is updated with the employee’s status as terminated]; 
creating an interface in communication with the HR database and a number of third party heterogeneous external directories [Column 7, lines 35 to 39 teach corporate infrastructure management system provides clients with functionality to manage, update, and access the disparate databases across various platforms; Column 8, lines 27 to 39 teach CMS allows scalability, and provides a centralized infrastructure that ensures that business applications are separate from infrastructure sources, and that no users and clients can access the directory services directly, while associating data among the multitude of infrastructure sources, hence, an interface in communication with the databases (including the human resources database), and third party heterogeneous directories; Column 10, line 1 teaches CIMS interface can store information about resources within the directories, and further lines 10 to 20 teach the interface (CIMS) can create and store information about different account types required to run an organization, such as an employee account and a functional account, where an employee account is one that is used by an employee and maps directly to a record in the employee database, in other words, the interface is in communication with the HR database, and external directories; Column 12, lines 6 to 13 teach , wherein each external directory has a respective protocol that differs from protocols of other third party heterogenous external directories [Column 8, lines 11 to 17 teach CIMS is open to multiple platforms and formats, enabling the integration of disparate systems in a scalable manner, where many third party and vendor systems uses their own platforms and formats, therefore, each external directory has a respective protocol; Column 11, lines 3 to 16 teach the interface can receive SOAP, HTTP, and Queue requests, and requests in a proprietary protocol, and as a result, it is able to communicate with various clients operating on various platforms, hence, different protocols; Column 12, lines 6 to 13 teach routing requests, and accessing internal data stores and external system resources outside of CIMS, using SOAP, messaging queues, ASDI, LDAP, etc.]; and 
managing and synchronizing user data through the interface across the number of heterogeneous external directories [Column 8, lines 40 to 53 teach maintaining and synchronizing user data through the interface (CIMS) across the multiple domains and directory servers; Column 10, lines 46 to 59 teach managing and synchronizing data through the interface, across external directories; Column 13, lines 40 to 44 teach CIMS can aggregate, enrich, relate, and arrange infrastructure information from disparate sources, and enhance cross-domain membership], wherein the interface serves as a proxy for requests between the external directories and the HR database [Column 11, lines 61 to 62 teaches all requests passing through CIMS are proxied; Column 15, lines 52 to 53 teach the interface acts as a layer between the directory services and a business application], wherein the interface maintains authorization credentials with the external directories [Column 10, lines 1 to 9 teach the CIMS interface can store information about resources within the directories, and map user access credentials to resources, in other words, maintaining authorization credentials with the directories; Column 16, lines 7 to 12 teach CIMS manage credential data across directory services or third party systems].

	Clare discloses:
a lightweight directory access protocol (LDAP) interface [Paragraph 0008 teaches a Lightweight Directory Access Protocol (LDAP) interface interfaces the third-party network with the computer system; Paragraph 0072 teaches Fig. 4B illustrates the third party linked with a computer system via an LDAP interface].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Luthra, by incorporating a lightweight directory access protocol (LDAP) interface, as taught by Clare [Paragraph 0008, 0072], because both applications are directed to management and maintenance of user authentication credentials; incorporating an LDAP interface in communication with third party networks provides a simpler connection to the third party network and service providers networks (See Clare Para [0072]).

As to claim 20:
	Luthra discloses:
user data is maintained and synchronized across the number of external directories according to business logic-specified directory tools associated with the number of external directories [Column 11, lines 3 to 16 teach the interface can receive SOAP, HTTP, and Queue requests, and requests in a proprietary protocol, and as a result, it is able to communicate with various clients operating on various platforms, in other words, managing the data across external directories and clients based on each respective directory tools, platforms, and protocols; Column .

As to claim 21:
	Luthra discloses:
the interface serves as a system of record data source [Column 16, lines 57 to 64 teach CIMS interface introduces the concept of an “enterprise” golden source single system, which provides access to authoritative sources of information as well as executing change against the underlying sources, therefore, a system of record data source].
Luthra does not appear to expressly disclose an LDAP interface.
	Clare discloses:
an LDAP interface [Paragraph 0008 teaches a Lightweight Directory Access Protocol (LDAP) interface interfaces the third-party network with the computer system; Paragraph 0072 teaches Fig. 4B illustrates the third party linked with a computer system via an LDAP interface].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Luthra, by incorporating an LDAP interface, as taught by Clare [Paragraph 0008, 0072], because both applications are directed to management and maintenance of user authentication credentials; incorporating an LDAP interface in communication with third party networks provides a simpler connection to the third party network and service providers networks (See Clare Para [0072]).

As to claim 25:
	Luthra discloses:
the interface maintains the authorization credentials with the external directories on an on-demand basis [Column 9, lines 23 to 27 teach CIMS interface passes along updates as necessary so that related systems reflect the changes made to the infrastructure local data store, by reconciling the required state versus the actual state, where reconciliation can occur on command or on a periodic basis, therefore, maintaining the authorization credentials with the external directories can occur on an on-demand basis (on command)].
Luthra does not appear to expressly disclose an LDAP interface.
	Clare discloses:
an LDAP interface [Paragraph 0008 teaches a Lightweight Directory Access Protocol (LDAP) interface interfaces the third-party network with the computer system; Paragraph 0072 teaches Fig. 4B illustrates the third party linked with a computer system via an LDAP interface].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Luthra, by incorporating an LDAP interface, as taught by Clare [Paragraph 0008, 0072], because both applications are directed to management and maintenance of user authentication credentials; incorporating an LDAP interface in communication with third party networks provides a simpler connection to the third party network and service providers networks (See Clare Para [0072]).

As to claim 26:
	Luthra discloses:
the LDAP interface provides a protocol transition between the HR database and the number of external directories [Column 11, lines 1 to 16 teach CIMS interface employs a multi-tier system to collect the data, aggregate the data from different sources, report, and change the data, .
Luthra does not appear to expressly disclose an LDAP interface.
	Clare discloses:
an LDAP interface [Paragraph 0008 teaches a Lightweight Directory Access Protocol (LDAP) interface interfaces the third-party network with the computer system; Paragraph 0072 teaches Fig. 4B illustrates the third party linked with a computer system via an LDAP interface].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Luthra, by incorporating an LDAP interface, as taught by Clare [Paragraph 0008, 0072], because both applications are directed to management and maintenance of user authentication credentials; incorporating an LDAP interface in communication with third party networks provides a simpler connection to the third party network and service providers networks (See Clare Para [0072]).

As to claim 27:
	Luthra discloses:
a user comprises one of: an individual user; an organization; or a team of individuals [Column 6, lines 36 to 37 teach human resources database that stores employee statuses; Column 13, .

Claims 4 to 6, 13 to 15, and 22 to 24 are rejected under 35 U.S.C. 103 as being unpatentable over Luthra et al. (U.S. Patent No. 8,706,692) hereinafter Luthra, in view of Clare et al. (U.S. Publication No. 2005/0096048) hereinafter Clare, and further in view of McAdams et al. (U.S. Patent No. 10,986,081) hereinafter McAdams.
As to claim 4:
	Luthra as modified by Clare discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose mapping users listed in the external directories to users listed in the HR database.
McAdams discloses:
mapping users listed in the external directories to users listed in the HR database [Column 6, lines 12 to 19 teach defining user attribute mappings to link the third-party service directory to contractor service directory].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Luthra as modified by Clare, by mapping users listed in the external directories to users listed in the HR database, as taught by McAdams [Column 6], because the applications are directed to management and maintenance of user authentication credentials; mapping users in external directories to users in the HR database, or their internal organization, enables the users to access resources managed via use of other directories that are linked to their organization’s directory, by using a single set of credentials, or the set of credentials for their organization, simplifying thereby the user’s authentication process (See McAdams [Col 3, lines 8-24]).

Luthra as modified by Clare discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose mapping employee groupings in the external directories to teams listed in the HR database.
McAdams discloses:
mapping employee groupings in the external directories to teams listed in the HR database [Column 9, lines 27 to 29 teaches a link has been established between a group of a contractor service directory and a group of a third-party service directory, in other words, mapping employee groupings in the external directories as represented by the third-party service directory, to groups in the HR database, as represented by the contractor service directory].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Luthra as modified by Clare, by mapping employee groupings in the external directories to teams listed in the HR database, as taught by McAdams [Column 9], because the applications are directed to management and maintenance of user authentication credentials; mapping groups in external directories to groups in the HR database enables the users to access resources managed via use of other directories that are linked to their organization’s directory, by using a single set of credentials, or the set of credentials for their organization, simplifying thereby the user’s authentication process, and increasing the flexibility of managing and maintaining internal authentication information (See McAdams [Col 3, lines 8-24]).

As to claim 6:
Luthra as modified by Clare discloses:
an LDAP interface [Clare - Paragraph 0008 teaches a Lightweight Directory Access Protocol (LDAP) interface interfaces the third-party network with the computer system; Paragraph 0072 teaches Fig. 4B illustrates the third party linked with a computer system via an LDAP interface].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Luthra, by incorporating an LDAP interface, as taught by Clare [Paragraph 0008, 0072], because both applications are directed to management and maintenance of user authentication credentials; incorporating an LDAP interface in communication with third party networks provides a simpler connection to the third party network and service providers networks (See Clare Para [0072]).
Neither Luthra, nor Clare appear to expressly disclose defining a team comprising a subset of user profiles selected from among a number of user profiles in the HR database; and selecting a subset of external directories from among the number of external directories that are accessible by members of the team through the interface.
	McAdams discloses:
defining a team comprising a subset of user profiles selected from among a number of user profiles in the HR database [Column 5, lines 60 to 61 teach creating a third-party contractor group; Column 6, lines 1 to 5 teach selecting users that are included in the newly created third-party contractor group, which are employees of the contractor service; Column 13, lines 38 to 40 teach selecting via the interface, the users that are to be included in the newly created group]; and 
selecting a subset of external directories from among the number of external directories that are accessible by members of the team through the interface [Column 13, lines 29 to 38 teach via the interface, the contractor indicates acceptance for linking the directories, .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Luthra as modified by Clare, by defining a team comprising a subset of user profiles selected from among a number of user profiles in the HR database; and selecting a subset of external directories from among the number of external directories that are accessible by members of the team through the interface, as taught by McAdams [Column 5, 6, 13], because the applications are directed to management and maintenance of user authentication credentials; having the ability to define authorization credentials to external resources by creating groups that can be linked to external directories, increases the flexibility and ease of managing and maintaining authorization credentials, including the removal of links at any time (See McAdams [Col 3, lines 8-24]).

As to claim 13:
	Luthra as modified by Clare discloses all the limitations as set forth in the rejections of claim 10 above, but does not appear to expressly disclose mapping users listed in the external directories to users listed in the HR database.
McAdams discloses:
mapping users listed in the external directories to users listed in the HR database [Column 6, lines 12 to 19 teach defining user attribute mappings to link the third-party service directory to contractor service directory].


As to claim 14:
Luthra as modified by Clare discloses all the limitations as set forth in the rejections of claim 10 above, but does not appear to expressly disclose mapping employee groupings in the external directories to teams listed in the HR database.
McAdams discloses:
mapping employee groupings in the external directories to teams listed in the HR database [Column 9, lines 27 to 29 teaches a link has been established between a group of a contractor service directory and a group of a third-party service directory, in other words, mapping employee groupings in the external directories as represented by the third-party service directory, to groups in the HR database, as represented by the contractor service directory].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Luthra as modified by Clare, by mapping employee groupings in the external directories to teams listed in the HR database, as taught by McAdams [Column 9], because the applications are 

As to claim 15:
Luthra as modified by Clare discloses:
an LDAP interface [Clare - Paragraph 0008 teaches a Lightweight Directory Access Protocol (LDAP) interface interfaces the third-party network with the computer system; Paragraph 0072 teaches Fig. 4B illustrates the third party linked with a computer system via an LDAP interface].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Luthra, by incorporating an LDAP interface, as taught by Clare [Paragraph 0008, 0072], because both applications are directed to management and maintenance of user authentication credentials; incorporating an LDAP interface in communication with third party networks provides a simpler connection to the third party network and service providers networks (See Clare Para [0072]).
Neither Luthra, nor Clare appear to expressly disclose defining a team comprising a subset of user profiles selected from among a number of user profiles in the HR database; and selecting a subset of external directories from among the number of external directories that are accessible by members of the team through the interface.

defining a team comprising a subset of user profiles selected from among a number of user profiles in the HR database [Column 5, lines 60 to 61 teach creating a third-party contractor group; Column 6, lines 1 to 5 teach selecting users that are included in the newly created third-party contractor group, which are employees of the contractor service; Column 13, lines 38 to 40 teach selecting via the interface, the users that are to be included in the newly created group]; and 
selecting a subset of external directories from among the number of external directories that are accessible by members of the team through the interface [Column 13, lines 29 to 38 teach via the interface, the contractor indicates acceptance for linking the directories, and the directory control sub-system updates an entry corresponding to the contractor’s directory to indicate the creation of the new group and to indicate that this new group is used to bridge from the contractor’s directory group to the third-party’s directory, in other words, selecting an external directory that will be accessible by members of the team or group].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Luthra as modified by Clare, by defining a team comprising a subset of user profiles selected from among a number of user profiles in the HR database; and selecting a subset of external directories from among the number of external directories that are accessible by members of the team through the interface, as taught by McAdams [Column 5, 6, 13], because the applications are directed to management and maintenance of user authentication credentials; having the ability to define authorization credentials to external resources by creating groups that can be linked to external directories, increases the flexibility and ease of managing and maintaining authorization credentials, including the removal of links at any time (See McAdams [Col 3, lines 8-24]).


	Luthra as modified by Clare discloses all the limitations as set forth in the rejections of claim 19 above, but does not appear to expressly disclose mapping users listed in the external directories to users listed in the HR database.
McAdams discloses:
mapping users listed in the external directories to users listed in the HR database [Column 6, lines 12 to 19 teach defining user attribute mappings to link the third-party service directory to contractor service directory].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Luthra as modified by Clare, by mapping users listed in the external directories to users listed in the HR database, as taught by McAdams [Column 6], because the applications are directed to management and maintenance of user authentication credentials; mapping users in external directories to users in the HR database, or their internal organization, enables the users to access resources managed via use of other directories that are linked to their organization’s directory, by using a single set of credentials, or the set of credentials for their organization, simplifying thereby the user’s authentication process (See McAdams [Col 3, lines 8-24]).

As to claim 23:
Luthra as modified by Clare discloses all the limitations as set forth in the rejections of claim 19 above, but does not appear to expressly disclose mapping employee groupings in the external directories to teams listed in the HR database.
McAdams discloses:
mapping employee groupings in the external directories to teams listed in the HR database [Column 9, lines 27 to 29 teaches a link has been established between a group of a contractor service directory and a group of a third-party service directory, in other words, mapping employee groupings in the external directories as represented by the third-party service directory, to groups in the HR database, as represented by the contractor service directory].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Luthra as modified by Clare, by mapping employee groupings in the external directories to teams listed in the HR database, as taught by McAdams [Column 9], because the applications are directed to management and maintenance of user authentication credentials; mapping groups in external directories to groups in the HR database enables the users to access resources managed via use of other directories that are linked to their organization’s directory, by using a single set of credentials, or the set of credentials for their organization, simplifying thereby the user’s authentication process, and increasing the flexibility of managing and maintaining internal authentication information (See McAdams [Col 3, lines 8-24]).

As to claim 24:
Luthra as modified by Clare discloses:
an LDAP interface [Clare - Paragraph 0008 teaches a Lightweight Directory Access Protocol (LDAP) interface interfaces the third-party network with the computer system; Paragraph 0072 teaches Fig. 4B illustrates the third party linked with a computer system via an LDAP interface].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention 
Neither Luthra, nor Clare appear to expressly disclose defining a team comprising a subset of user profiles selected from among a number of user profiles in the HR database; and selecting a subset of external directories from among the number of external directories that are accessible by members of the team through the interface.
	McAdams discloses:
defining a team comprising a subset of user profiles selected from among a number of user profiles in the HR database [Column 5, lines 60 to 61 teach creating a third-party contractor group; Column 6, lines 1 to 5 teach selecting users that are included in the newly created third-party contractor group, which are employees of the contractor service; Column 13, lines 38 to 40 teach selecting via the interface, the users that are to be included in the newly created group]; and 
selecting a subset of external directories from among the number of external directories that are accessible by members of the team through the interface [Column 13, lines 29 to 38 teach via the interface, the contractor indicates acceptance for linking the directories, and the directory control sub-system updates an entry corresponding to the contractor’s directory to indicate the creation of the new group and to indicate that this new group is used to bridge from the contractor’s directory group to the third-party’s directory, in other words, selecting an external directory that will be accessible by members of the team or group].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention .

Response to Arguments
	The following is in response to arguments filed on November 4, 2021.  Applicant’s arguments have been carefully and respectfully considered, but are moot in view of new grounds of rejections, as necessitated by the amendments.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169